Citation Nr: 1213306	
Decision Date: 04/11/12    Archive Date: 04/19/12

DOCKET NO.  08-15 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Whether the reduction of the evaluation of the Veteran's service-connected posttraumatic stress disorder (PTSD) from 50 percent to 30 percent disabling, effective May 1, 2009, was proper.  

(The issue of entitlement to payment or reimbursement of medical care expenses incurred at Bryan LGH Medical Center, East, on August 29, 2007 is the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel

INTRODUCTION

The Veteran served on active duty from May 2001 to May 2005.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, in which the RO reduced the evaluation of the Veteran's service-connected PTSD from 50 percent to 30 percent disabling, effective May 1, 2009.  The Veteran filed an NOD later that month.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a December 2008 rating decision, the RO advised the Veteran that it was proposing to reduce the evaluation of his service-connected PTSD from 50 percent to 30 percent disabling.  In correspondence dated April 24, 2009, the RO advised the Veteran that he had failed to report for a November 2008 VA examination and the evaluation of his PTSD was reduced from 50 percent to 30 percent disabling, effective May 1, 2009.  This letter informed the Veteran that if he did not agree with the decision, he should indicate why and further advised him that he had one year to appeal the decision.  On April 29, 2009, the RO indicated that the April 24, 2009 letter contained an error (apparently, the monthly entitlement amount listed) and again advised him that the evaluation of his PTSD was reduced from 50 percent to 30 percent disabling, effective May 1, 2009.  A copy of an April 27, 2009 rating decision was included.  

In a statement dated April 28, 2009, and received at the RO on April 30, 2009, the Veteran indicated that he was writing in response to the April 24, 2009 letter.  He stated that he had not received any letter regarding a VA examination in the last six months, and asked that another VA examination be scheduled.  He added that he felt a decreased rating for his PTSD was not warranted.  The Veteran subsequently underwent a VA examination to evaluate his PTSD in May 2009.  In a June 2009 rating decision, the RO continued the 30 percent rating for PTSD.  

Despite issuance of the June 2009 rating decision, the Veteran's April 2009 statement constitutes a timely notice of disagreement (NOD) with the RO's reduction of the evaluation for his service-connected PTSD.  By filing a timely NOD with the April 2009 decision reducing the rating for his service-connected PTSD, the Veteran has initiated appellate review on this issue.  Nevertheless, the RO has yet to issue an SOC with respect to the matter of whether the reduction of the evaluation of the Veteran's service-connected PTSD from 50 percent to 30 percent disabling, effective May 1, 2009, was proper, the next step in the appellate process.  See 38 C.F.R. § 19.29 (2011); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  Consequently, this matter must be remanded to the RO for the issuance of an SOC.  Id.  
 
Accordingly, the case is REMANDED for the following action:

Furnish to the Veteran and his representative an SOC as regards the matter of whether the reduction of the evaluation of the Veteran's service-connected PTSD from 50 percent to 30 percent disabling, effective May 1, 2009, was proper, along with a VA Form 9, and afford them the appropriate opportunity to file a substantive appeal perfecting an appeal on this issue.  

The Veteran and his representative are hereby reminded that to obtain appellate review of this matter a timely appeal must be perfected within 60 days of the issuance of the SOC.

The appellant has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


